 

Exhibit 10.3

 

Execution Version

CONFIDENTIAL

 

 

Subscription Agreement

 

October 21, 2020

 

Acamar Partners Acquisition Corp.

1450 Brickell Avenue, Suite 2130

Miami, Florida 33131

 

Ladies and Gentlemen:

 

In connection with the proposed business combination (the “Transaction”) among
Acamar Partners Acquisition Corp., a Delaware corporation (the “Company”),
Acamar Partners Sub, Inc., a Delaware corporation (“Merger Sub”), and CarLotz,
Inc., a Delaware corporation (“CarLotz”), pursuant to an Agreement and Plan of
Merger, dated as of October 21, 2020, among the Company, Merger Sub and CarLotz
(as may be amended and/or restated, the “Transaction Agreement”), the Company is
seeking commitments from interested investors to purchase shares of the
Company’s Class A common stock, par value $0.0001 per share (the “Class A Common
Stock”), in a private placement transaction for a purchase price of $10.00 per
share (the “Per Share Purchase Price”). On or about the date of this Agreement
(as defined below), the Company is entering into subscription agreements (the
“Other Subscription Agreements”) with certain other investors (the “Other
Investors”), pursuant to which the undersigned and the Other Investors have
agreed to purchase on the closing date of the Transaction, inclusive of the
shares subscribed for by the undersigned, an aggregate of 12,500,000 shares of
Class A Common Stock at the Per Share Purchase Price. In connection therewith,
the undersigned and the Company agree as follows (this “Agreement”):

 

1.                  Subscription. Subject to the terms and conditions hereof,
the undersigned (the “Subscriber”) hereby agrees to subscribe for and purchase
(the “Subscription”), and the Company hereby agrees to issue and sell to the
Subscriber that number of shares of Class A Common Stock set forth on the
Subscriber’s signature page hereto (the “Shares”) for the aggregate purchase
price set forth on the Subscriber’s signature page hereto (the “Subscription
Amount”).

 

2.                  Closing. Subject to the satisfaction or waiver of the
conditions set forth in this Section 2 and Section 3, the closing of the sale of
Shares (the “Closing”) contemplated under this Agreement shall occur on the date
of, and immediately prior to, the closing of the Transaction. The Company shall
provide (or cause to be provided) written notice to the Subscriber (the “Closing
Notice”) that the Company reasonably expects all conditions to the closing of
the Transaction (the “Expected Closing Date”; the date on which the Closing
actually occurs, the “Closing Date”) to be satisfied on a date that is not less
than five (5) business days from the date the Closing Notice is delivered to the
Subscriber. On the Closing Date, the Subscriber shall deliver to the Company as
soon as practicable after delivery of evidence of the issuance to Subscriber of
the Shares from the Company’s transfer agent on and as of the Closing Date, the
Subscription Amount by wire transfer of United States dollars in immediately
available funds to the account specified by the Company in the Closing Notice
(which account shall not be an escrow account) against delivery of the Shares,
free and clear of any liens or restrictions (other those arising under state or
federal securities laws) in book entry form to the Subscriber or to a custodian
designated by the Subscriber. If the closing of the Transaction does not occur
within two (2) business days of the Closing Date, the Company shall promptly
(but no later than two (2) business days thereafter) return the Subscription
Amount to the Subscriber by wire transfer of United States dollars in
immediately available funds to the account specified by the Subscriber, and any
book entries for the Shares shall be deemed cancelled. Notwithstanding such
return or cancellation, (A) a failure to close on the Expected Closing Date
shall not, by itself, be deemed to be a failure of any of the conditions to
Closing set forth in Section 3 to be satisfied or waived on or prior to the
Closing, and (B) the Subscriber shall still be obligated to consummate the
Closing upon satisfaction of the conditions set forth in this Section 2 and
Section 3, including the Company’s delivery to the Subscriber of a new Closing
Notice. For purposes of this Agreement, “business day” shall mean a day other
than a Saturday, Sunday or other day on which commercial banks in New York, New
York are authorized or required by law to close.

 



 1 

 

 

Each register and book entry for the Shares shall contain a notation, and each
certificate (if any) evidencing the Shares shall be stamped or otherwise
imprinted with a legend, in substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS.”

 

3.                  Closing Conditions.

 

(a)               The obligation of the Subscriber, on the one hand, and the
Company, on the other hand, to effect the Closing is subject to the satisfaction
or written waiver by the Subscriber and the Company prior to the Closing of the
following conditions:

 

(i)                 there shall not have been enacted or promulgated any order,
judgment, injunction, decree, writ, stipulation, determination or award, in each
case, entered by or with any court or governmental agency or body, domestic or
foreign, nor any statute, rule or regulation, in either case, enjoining or
prohibiting the consummation of the Subscription; and

 

(ii)              all conditions precedent to the closing of the Transaction set
forth in Article VII of the Transaction Agreement shall have been satisfied or
waived (as determined by the parties to the Transaction Agreement) (other than
those conditions which, by their nature, are to be satisfied at the closing of
the Transaction).

 

(b)               The obligation of the Subscriber to effect the Closing is also
subject to the satisfaction or written waiver by the Subscriber prior to the
Closing of the following conditions:

 

(i)                 all representations and warranties of the Company contained
in this Agreement shall be true and correct in all material respects (other than
representations and warranties that are qualified as to materiality or Company
Material Adverse Effect (as defined herein), which representations and
warranties shall be true in all respects) at and as of the date hereof and the
Closing Date, and consummation of the Closing shall constitute a reaffirmation
by the Company of each of the representations, warranties and agreements of the
Company contained in this Agreement as of the Closing Date, but in each case
without giving effect to consummation of the Transaction; provided, in the event
this condition would otherwise fail to be satisfied as a result of a breach of
one or more of the representations and warranties of the Company contained in
this Agreement and the facts underlying such breach would also cause a condition
to CarLotz’s obligations under the Transaction Agreement to fail to be
satisfied, this condition shall nevertheless be deemed satisfied in the event
CarLotz waives such breach under the Transaction Agreement;

 



 2 

 

 

(ii)              the Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with at or prior to the
Closing;

 

(iii)            no amendment or modification of the Transaction Agreement (as
the same exists on the date hereof as provided to the Subscriber) shall have
occurred that would reasonably be expected to materially and adversely affect
the economic benefits that the Subscriber would reasonably expect to receive
under this Agreement, unless the Subscriber has consented in writing to such
amendment or modification; and

 

(iv)             there shall have been no amendment, waiver or modification to
the Other Subscription Agreements that materially economically benefits the
Other Investors unless the Subscriber has been offered substantially the same
benefits.

 

(c)               The obligation of the Company to effect the Closing is also
subject to the satisfaction or written waiver by the Company prior to the
Closing of the following condition:

 

(i)                 all representations and warranties of the Subscriber
contained in this Agreement shall be true and correct in all material respects
at and as of the date hereof and the Closing Date, and consummation of the
Closing shall constitute a reaffirmation by the Subscriber of each of the
representations, warranties and agreements of the Subscriber contained in this
Agreement as of the Closing Date, but in each case without giving effect to
consummation of the Transaction; and

 

(ii)              the undersigned shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by it at or prior
to Closing.

 

4.                  Further Assurances. At the Closing, the parties hereto shall
execute and deliver such additional documents and take such additional actions
as the parties reasonably may deem to be practical and necessary in order to
consummate the subscription as contemplated by this Agreement.

 

5.                  Company Representations and Warranties. The Company
represents and warrants to the Subscriber that:

 

(a)               The Company is duly incorporated and is validly existing as a
corporation in good standing under the laws of Delaware and has the corporate
power and authority to own, lease or operate its assets and properties and to
conduct its business as it is now being conducted and to enter into, deliver and
perform its obligations under this Agreement.

 



 3 

 

 

(b)               The Shares have been duly authorized by the Company and, when
issued and delivered to the Subscriber against full payment therefor in
accordance with the terms of this Agreement, the Shares will be validly issued,
fully paid and non-assessable and will not have been issued in violation of or
subject to any preemptive or similar rights created under the Company’s
Certificate of Incorporation or under the laws of the State of Delaware.

 

(c)               This Agreement has been duly authorized, executed and
delivered by the Company and is enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity.

 

(d)               Subject to any approval by the stockholders of the Company and
regulatory approvals, if any, as set forth in the Transaction Agreement, the
execution and delivery by the Company of this Agreement, the issuance and sale
of the Shares and the performance by the Company of its obligations under this
Agreement and the consummation of the transactions contemplated herein will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of the Company or any of its subsidiaries pursuant to the terms of, (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company is subject, which would reasonably
be expected to have a material adverse effect on the business, properties,
financial condition, stockholders’ equity or results of operations of the
Company or materially affect the validity of the Shares or the ability or legal
authority of the Company to consummate the transactions contemplated herein in
all material respects (a “Company Material Adverse Effect”); (ii) result in any
violation of the provisions of the organizational documents of the Company; or
(iii) result in any violation of any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over the Company or any of its properties that would have a
Company Material Adverse Effect.

 

(e)               The Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority, self-regulatory organization or other person in
connection with the execution, delivery and performance by the Company of this
Agreement (including, without limitation, the issuance of the Shares), other
than (i) any required filing of a Notice of Exempt Offering of Securities on
Form D with the SEC (as defined below) under Regulation D of the Securities Act
(as defined below), (ii) the filing with the SEC of the Registration Statement
(as defined below), (iii) the filings required by applicable state or federal
securities laws, (iv) the filings required in accordance with Section 11(f), (v)
any filings or notices required by Nasdaq, including with respect to obtaining
stockholder approval and the Transaction Agreement, and (vi) any consent,
waiver, authorization or order of, notice to, or filing or registration, the
failure of which to obtain would not be reasonably expected to have,
individually or in the aggregate, a Company Material Adverse Effect.

 

(f)                The Company has not entered into any agreement or arrangement
entitling any agent, broker, investment banker, financial advisor or other
person to any broker’s or finder’s fee or any other commission or similar fee in
connection with the issuance and sale of the Shares for which the Subscriber
could become liable. Other than Goldman Sachs & Co. LLC (the “Placement Agent”),
the Company is not aware of any person that has been or will be paid (directly
or indirectly) remuneration for solicitation of purchasers in connection with
the sale of any Shares.

 



 4 

 

 

(g)               The Company’s reports filed with the Securities and Exchange
Commission (the “SEC”) pursuant to Section 13 of the Securities Exchange Act of
1934, as amended (the “Exchange Act” and such reports the “SEC Documents”), were
timely filed and, as of their respective filing dates, complied in all material
respects with the requirements of the Exchange Act applicable to the SEC
Documents and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents. The SEC Documents (except to the extent that
information contained in any SEC Document has been superseded by a later timely
filed SEC Document), did not when filed, and taken as a whole and as amended to
the date hereof, do not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
There are no material outstanding or unresolved comments in comment letters from
the Staff of the SEC with respect to any of the SEC Documents.

 

(h)               The issued and outstanding shares of Class A Common Stock are
registered pursuant to Section 12(b) of the Exchange Act, and are listed for
trading on Nasdaq under the symbol “ACAM.” There is no suit, action, proceeding
or investigation pending or, to the knowledge of the Company, threatened against
the Company by Nasdaq or the SEC with respect to any intention by such entity to
deregister the shares of Class A Common Stock or prohibit or terminate the
listing of such shares on Nasdaq, excluding, for the purposes of clarity, the
customary ongoing review by Nasdaq of the Company’s continued listing
application in connection with the Transaction. The Company has taken no action
that is designed to terminate the registration of the shares of Class A Common
Stock under the Exchange Act or the listing of such shares on Nasdaq.

 

(i)                 As of the date of this Agreement, the authorized capital
stock of the Company consists of 220,000,000 shares of capital stock, consisting
of (i) 200,000,000 shares of Class A Common Stock, (ii) 15,000,000 shares of
Class B common stock and (iii) 5,000,000 shares of preferred stock, each with a
par value of $0.0001 per share. As of the date of this Agreement, the issued and
outstanding capital stock of the Company consists of 38,196,652 shares of
capital stock, consisting of (A) 966,906 shares of Class A Common Stock issued
and outstanding (excluding 29,590,416 shares subject to redemption), (B)
7,639,330 shares of Class B common stock issued and outstanding, and (C) no
shares of preferred stock issued and outstanding. As of the date of this
Agreement, the Company has 16,260,084 warrants outstanding, each such warrant
entitling the holder thereof to purchase one share of Class A Common Stock. All
(i) issued and outstanding shares of Class A Common Stock and Class B common
stock have been duly authorized and validly issued, are fully paid and
non-assessable and are not subject to preemptive rights and (ii) outstanding
warrants have been duly authorized and validly issued, are fully paid and are
not subject to preemptive rights. As of the date hereof, except as set forth
above and pursuant to (i) the Other Subscription Agreements, or (ii) the
Transaction Agreement, there are no outstanding options, warrants or other
rights to subscribe for, purchase or acquire from the Company any shares of
Class A Common Stock or other equity interests in the Company (collectively,
“Equity Interests”) or securities convertible into or exchangeable or
exercisable for Equity Interests. As of the date hereof, the Company has no
subsidiaries (other than Merger Sub) and does not own, directly or indirectly,
interests or investments (whether equity or debt) in any person, whether
incorporated or unincorporated. There are no stockholder agreements, voting
trusts or other agreements or understandings to which the Company is a party or
by which it is bound relating to the voting of any Equity Interests, other than
(A) as disclosed in the SEC Documents and (B) as contemplated by the Transaction
Agreement. There are no securities or instruments issued by or to which the
Company is a party containing anti-dilution or similar provisions that will be
triggered by the issuance of (i) the Shares or (ii) the shares of Class A Common
Stock to be issued pursuant to any Other Subscription Agreement, that have not
been or will not be validly waived on or prior to the Closing Date.

 



 5 

 

 

(j)                 Assuming the accuracy of the representations and warranties
of the Subscriber set forth in Section 6, in connection with the offer, sale and
delivery of the Shares in the manner contemplated by this Agreement, it is not
necessary to register the Shares under the Securities Act of 1933, as amended
(the “Securities Act”).

 

(k)               The Shares (i) were not offered by any form of general
solicitation or general advertising and (ii) assuming the accuracy of the
representations and warranties of the Subscriber set forth in Section 6, are not
being offered in a manner involving a public offering under, or in a
distribution in violation of, the Securities Act, or any state securities laws.

 

(l)                 The Company has not received any written communication from
a governmental entity that alleges that the Company is not in compliance with or
is in default or violation of any applicable law, except where such
non-compliance, default or violation would not, individually or in the
aggregate, be reasonably expected to have a Company Material Adverse Effect.

 

(m)             Except for such matters as have not had and would not be
reasonably expected to have, individually or in the aggregate, a Company
Material Adverse Effect, there is no (i) proceeding pending, or, to the
knowledge of the Company, threatened against the Company or (ii) judgment,
decree, injunction, ruling or order of any governmental entity or arbitrator
outstanding against the Company.

 

(n)               Neither the Company nor any person acting on its behalf has
offered any securities of the Company for sale or solicited any offer to buy any
securities of the Company nor has the Company entered into any subscription
agreement, side letter or similar agreement with any investor in connection with
such investor’s direct or indirect investment in the Company other than (i) the
Transaction Agreement and (ii) the Other Subscription Agreements; provided, no
Other Subscription Agreement includes terms and conditions that are materially
more advantageous to any such Other Investor than Subscriber hereunder. The
Other Subscription Agreements reflect the same Per Share Purchase Price and
terms that are no more favorable to any such Other Investor thereunder than the
terms of this Agreement.

 

6.                  Subscriber Representations and Warranties. The Subscriber
represents and warrants to the Company that:

 

(a)               The Subscriber is (i) a “qualified institutional buyer” (as
defined in Rule 144A (“Rule 144A”) under the Securities Act) or (ii) an
institutional “accredited investor” (within the meaning of Rule 501(a) (1), (2),
(3) or (7) under the Securities Act) and (iii) an “institutional account” as
defined in FINRA Rule 4512(c), in each case, satisfying the requirements set
forth on Schedule A, and is acquiring the Shares only for its own account and
not for the account of others, and not on behalf of any other account or person
or with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act (and shall provide the requested
information on Schedule A following the signature page hereto). The Subscriber
is not an entity formed for the specific purpose of acquiring the Shares.

 



 6 

 

 

(b)               The Subscriber understands that the Shares are being offered
in a transaction not involving any public offering within the meaning of the
Securities Act and that the Shares have not been registered under the Securities
Act. The Subscriber understands that the Shares may not be resold, transferred,
pledged or otherwise disposed of by the Subscriber absent an effective
registration statement under the Securities Act except (i) to the Company or a
subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and sales that
occur outside the United States within the meaning of Regulation S under the
Securities Act or (iii) pursuant to another applicable exemption from the
registration requirements of the Securities Act, and in the case of each of
clauses (i) and (iii), in accordance with any applicable securities laws of the
states of the United States and other applicable jurisdictions, and that any
book entry account representing the Shares shall contain a legend to such effect
substantially consistent with the legend set forth in Section 2. The Subscriber
acknowledges that the Shares will not be eligible for resale pursuant to Rule
144A. The Subscriber understands and agrees that, due to these restrictions, it
may be required to bear the financial risk of an investment in the Shares for an
indefinite period of time. The Subscriber acknowledges and agrees that the
Shares will not be immediately eligible for offer, resale, transfer, pledge or
disposition pursuant to Rule 144 under the Securities Act, and that the
provisions of Rule 144(i) will apply to the Shares. The Subscriber understands
that it has been advised to consult legal counsel prior to making any offer,
resale, pledge or transfer of any of the Shares.

 

(c)               The Subscriber understands and agrees that the Subscriber is
purchasing Shares directly from the Company. The Subscriber further acknowledges
that there have been no representations, warranties, covenants and agreements
made to the Subscriber with respect to the Shares by the Company, or its
officers or directors, expressly or by implication, other than those
representations, warranties, covenants and agreements included in this
Agreement.

 

(d)               The Subscriber acknowledges and agrees that the Subscriber has
received such information as the Subscriber deems necessary in order to make an
investment decision with respect to the Shares. Without limiting the generality
of the foregoing, the Subscriber acknowledges that it has reviewed (i) the
Company’s filings with the SEC; and (ii) certain business and legal due
diligence materials with respect to CarLotz provided to the Subscriber by the
Company (the “Target Disclosure”). The Subscriber represents and agrees that the
Subscriber and the Subscriber’s professional advisor(s), if any, have had the
full opportunity to ask such questions, receive such answers and obtain such
information as the Subscriber and the Subscriber’s professional advisor(s), if
any, have deemed necessary to make an investment decision with respect to the
Shares. The undersigned further acknowledges that any information contained in
Target Disclosure is preliminary and subject to change, and that any changes to
the information contained in the Target Disclosure, including, without
limitation, any changes based on updated information or changes in terms of the
Transaction, shall in no way affect the undersigned’s obligation to purchase the
Shares hereunder, except as otherwise provided herein.

 



 7 

 

 

(e)               The Subscriber became aware of this offering of the Shares
solely by means of direct contact between the Subscriber and the Company or by
means of contact from the Placement Agent. Subscriber and/or its investment
manager or adviser has a pre-existing substantive relationship with the Company
or the Placement Agent, and the Shares were offered to the Subscriber solely by
direct contact between the Subscriber and the Company or the Placement Agent.
The Subscriber did not become aware of this offering of the Shares, nor were the
Shares offered to the Subscriber, by any other means. The Subscriber
acknowledges that the Company represents and warrants that the Shares (i) were
not offered by any form of general solicitation or general advertising and (ii)
are not being offered in a manner involving a public offering under, or in a
distribution in violation of, the Securities Act, or any state securities laws.

 

(f)                The Subscriber acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Shares,
including those set forth in the Company’s filings with the SEC. The Subscriber
is a sophisticated institutional investor and has such knowledge and experience
in financial and business matters, and in investing in private placement
securities, as to be capable of evaluating the merits and risks of purchasing
the Shares. At the time of making its investment decision with respect to the
Shares, the Subscriber has had access to all of the financial and other
information concerning the Company and its subsidiaries as the Subscriber deemed
necessary or desirable in making a decision to purchase the Shares, including an
opportunity to ask questions and receive answers from officers of the Company
and to obtain additional information necessary to verify the accuracy of any
information furnished to the Subscriber or to which such Subscriber had access.
The Subscriber has independently made its own analysis and decision to invest in
the Shares and determined based on the Subscriber’s own independent review, and
such professional advice from its own advisors (including as to tax, legal and
accounting matters) as it may deem appropriate, that such Subscriber’s purchase
of the Shares (i) is consistent with the Subscriber’s financial needs,
objectives and condition, (ii) complies with all investment policies, guidelines
and other restrictions that are applicable to the Subscriber, (iii) does not and
will not violate any law, rule, regulation, agreement or other obligation to
which the Subscriber is bound (assuming the accuracy of the Company’s
representations and warranties contained herein), and (iv) is a fit, proper and
suitable investment for the Subscriber, notwithstanding the risks associated
with a purchase of the Shares.

 

(g)               Alone, or together with any professional advisor(s) deemed
necessary or appropriate, the Subscriber has adequately analyzed and fully
considered the risks of an investment in the Shares and determined that the
Shares are a suitable investment for the Subscriber and that the Subscriber is
able at this time and in the foreseeable future to bear the economic risk of a
total loss of the Subscriber’s investment in the Company. The Subscriber
acknowledges specifically that a possibility of total loss exists.

 

(h)               In making its decision to purchase the Shares, the Subscriber
has relied solely upon independent investigation made by the Subscriber. Without
limiting the generality of the foregoing, the Subscriber has not relied on any
statements or other information provided by anyone other than the Company
concerning the Company or the Shares or the offer and sale of the Shares.

 



 8 

 

 

(i)                 Without limitation of the foregoing, the Subscriber hereby
further acknowledges and agrees that (i) the Placement Agent is acting solely as
placement agent in connection with the transactions contemplated hereby and is
not acting as an underwriter, initial purchaser, dealer or in any other such
capacity and is not and shall not be construed as a fiduciary for the
Subscriber, the Company or any other person or entity in connection with the
transactions contemplated hereby, (ii) the Placement Agent has not made and will
not make any representation or warranty, whether express or implied, of any kind
or character and have not provided any advice or recommendation in connection
with the transactions contemplated hereby, and (iii) the Placement Agent will
have no responsibility with respect to (A) any representations, warranties or
agreements made by any person or entity under or in connection with the
transactions contemplated hereby or any of the documents furnished pursuant
thereto or in connection therewith, or the execution, legality, validity or
enforceability (with respect to any person) of any thereof, or (B) the financial
condition, business, or any other matter concerning the Company or the
transactions contemplated hereby.

 

(j)                 The Subscriber understands and agrees that no federal or
state agency has passed upon or endorsed the merits of the offering of the
Shares or made any findings or determination as to the fairness of this
investment.

 

(k)               The Subscriber has been duly formed or incorporated and is
validly existing in good standing under the laws of its jurisdiction of
incorporation or formation.

 

(l)                 The execution, delivery and performance by the Subscriber of
this Agreement are within the powers of the Subscriber, have been duly
authorized and will not conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of Subscriber pursuant to the terms of (i) any indenture,
mortgage, deed of trust, loan agreement, lease, license or other agreement or
instrument to which Subscriber is a party or by which Subscriber is bound or to
which any of the property or assets of Subscriber is subject; (ii) the
organizational documents of Subscriber; or (iii) any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over Subscriber or any of Subscriber’s
properties that, in the case of clauses (i) and (iii), would reasonably be
expected to have a material adverse effect on the legal authority of Subscriber
to comply in all material respects with the terms of this Agreement. The
signature of the Subscriber on this Agreement is genuine, and the signatory has
been duly authorized to execute the same, and this Agreement constitutes a
legal, valid and binding obligation of the Subscriber, enforceable against the
Subscriber in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity.

 

(m)             Neither the due diligence investigation conducted by the
Subscriber in connection with making its decision to acquire the Shares nor any
representations and warranties made by the Subscriber herein shall modify, amend
or affect the Subscriber’s right to rely on the truth, accuracy and completeness
of the Company’s representations and warranties contained herein.

 



 9 

 

 

(n)               The Subscriber is not (i) a person or entity named on the List
of Specially Designated Nationals and Blocked Persons administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) or in any
Executive Order issued by the President of the United States and administered by
OFAC (“OFAC List”), or a person or entity prohibited by any OFAC sanctions
program, (ii) a Designated National as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing
banking services indirectly to a non-U.S. shell bank. The Subscriber agrees to
provide law enforcement agencies, if requested thereby, such records as required
by applicable law, provided that the Subscriber is permitted to do so under
applicable law. If the Subscriber is a financial institution subject to the Bank
Secrecy Act (31 U.S.C. Section 5311 et seq.) (the “BSA”), as amended by the USA
PATRIOT Act of 2001 (the “PATRIOT Act”), and its implementing regulations
(collectively, the “BSA/PATRIOT Act”), the Subscriber maintains policies and
procedures reasonably designed to comply with applicable obligations under the
BSA/PATRIOT Act. To the extent required by law, the Subscriber maintains
policies and procedures reasonably designed for the screening of its investors
against the OFAC sanctions programs, including the OFAC List. To the extent
required by law, the Subscriber maintains policies and procedures reasonably
designed to ensure that the funds held by the Subscriber and used to purchase
the Shares were legally derived.

 

(o)               Subject to the satisfaction of the terms and conditions of
this Agreement, the Subscriber will have sufficient funds to pay the
Subscription Amount pursuant to Section 2 at the Closing.

 

(p)               The Subscriber agrees that, from the date of this Agreement,
none of the Subscriber, its controlled affiliates, or any person or entity
acting on behalf of Subscriber or any of its controlled affiliates or pursuant
to any understanding with Subscriber or any of its controlled affiliates will
engage in any hedging or other transactions or arrangements (including, without
limitation, any short sale or the purchase or sale of, or entry into, any put or
call option, or combination thereof, forward, swap or any other derivative
transaction or instrument, however described or defined) designed or intended,
or which could reasonably be expected to lead to or result in, a sale, loan,
pledge or other disposition or transfer (whether by the Subscriber or any other
person) of any economic consequences of ownership, in whole or in part, directly
or indirectly, of any securities of the Company prior to the Closing, whether
any such transaction or arrangement (or instrument provided for thereunder)
would be settled by delivery of securities of the Company, in cash or otherwise,
or to publicly disclose the intention to undertake any of the foregoing;
provided that, for the avoidance of doubt, this clause (p) shall not apply to
any sale (including the exercise of any redemption right) of securities of the
Company (i) held by the Subscriber, its controlled affiliates or any person or
entity acting on behalf of the Subscriber or any of its controlled affiliates
prior to the execution of this Agreement or (ii) purchased by the Subscriber,
its controlled affiliates or any person or entity acting on behalf of the
Subscriber or any of its controlled affiliates in open market transactions after
the execution of this Agreement.

 

7.                  [RESERVED]

 



 10 

 



 

8.                  Registration Rights Agreement.

 

(a)               The Company agrees that, thirty (30) calendar days after the
consummation of the Transaction (the “Filing Date”), the Company (or its
successor) will file with the SEC (at the Company’s sole cost and expense) a
registration statement registering the resale of the Shares (the “Registration
Statement”), and the Company shall use its commercially reasonable efforts to
have the Registration Statement declared effective as soon as practicable after
the filing thereof, but no later than the earlier of (i) 90th calendar day (or
120th calendar day if the SEC notifies the Company that it will “review” the
Registration Statement) following the Closing and (ii) the 10th business day
after the date the Company is notified (orally or in writing, whichever is
earlier) by the SEC that the Registration Statement will not be “reviewed” or
will not be subject to further review (such date, the “Effectiveness Date”);
provided, however, that if the SEC is closed for operations due to a government
shutdown, the Effectiveness Date shall be extended by the same amount of days
that the SEC remains closed for operations, provided, further, that the
Company’s obligations to include the Shares in the Registration Statement are
contingent upon the Subscriber furnishing in writing to the Company such
information regarding the Subscriber, the securities of the Company held by the
Subscriber and the intended method of disposition of the Shares, which shall be
limited to non-underwritten public offerings, as shall be reasonably requested
by the Company to effect the registration of the Shares, and Subscriber shall
execute such documents in connection with such registration as the Company may
reasonably request that are customary of a selling stockholder in similar
situations, including providing that the Company shall be entitled to postpone
and suspend the effectiveness or use of the Registration Statement during any
customary blackout or similar period or as permitted hereunder. The Company
agrees that the Company will cause such Registration Statement or another
registration statement (which may be a “shelf” registration statement) to remain
effective until the earlier of (i) three (3) years from the issuance of the
Shares, (ii) the date on which the Subscriber no longer owns any Shares acquired
pursuant to this Agreement or (iii) on the first date on which the Subscriber
can sell all of its Shares (or shares received in exchange therefor) without
restriction under Rule 144, including without limitation, any volume and manner
of sale restrictions which may be applicable to affiliates under Rule 144 and
without the requirement for the Company to be in compliance with the current
public information required under Rule 144(c)(1) or Rule 144(i)(2), as
applicable (the “Registration Period”). The Subscriber agrees to disclose its
beneficial ownership, as determined in accordance with Rule 13d-3 of the
Exchange Act, of Shares to the Company (or its successor) upon request to assist
the Company in making the determination described above. The Company may amend
the Registration Statement so as to convert the Registration Statement to a
Registration Statement on Form S-3 at such time after the Company becomes
eligible to use such Form S-3. Notwithstanding the foregoing, if the SEC
prevents the Company from including any or all of the shares proposed to be
registered under the Registration Statement due to limitations on the use of
Rule 415 under the Securities Act for the resale of the Shares by the applicable
stockholders or otherwise, such Registration Statement shall register for resale
such number of Shares which is equal to the maximum number of Shares as is
permitted to be registered by the SEC. In such event, the number of Shares to be
registered for each selling stockholder named in the Registration Statement
shall be reduced pro rata among all such selling stockholders and as promptly as
practicable after being permitted to register additional Shares under Rule 415
under the Securities Act, the Company shall amend the Registration Statement or
file a new Registration Statement to register such additional Shares and cause
such amendment or Registration Statement to become effective as promptly as
practicable. For purposes of clarification, any failure by the Company to file
the Registration Statement by the Filing Date or to effect such Registration
Statement by the Effectiveness Date shall not otherwise relieve the Company of
its obligations to file or effect the Registration Statement as set forth above
in this Section 8.

 



 11 

 

 

(b)               In the case of the registration, qualification, exemption or
compliance effected by the Company pursuant to this Agreement, the Company
shall, upon reasonable request, inform Subscriber as to the status of such
registration, qualification, exemption and compliance. At its expense the
Company shall:

 

(i)                 except for such times as the Company is permitted hereunder
to suspend the use of the prospectus forming part of a Registration Statement,
use its commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Company determines to obtain, continuously effective with respect to Subscriber,
and to keep the applicable Registration Statement or any subsequent shelf
registration statement free of any material misstatements or omissions, for the
Registration Period;

 

(ii)              advise Subscriber within five (5) business days:

 

(A)             when a Registration Statement or any amendment thereto has been
filed with the SEC and when such Registration Statement or any post-effective
amendment thereto has become effective;

 

(B)              of the issuance by the SEC of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for such purpose;

 

(C)              of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Shares included therein for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

 

(D)             subject to the provisions in this Agreement, of the occurrence
of any event that requires the making of any changes in any Registration
Statement or prospectus so that, as of such date, the statements therein are not
misleading and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading.

 

Notwithstanding anything to the contrary set forth herein, the Company shall
not, when so advising Subscriber of such events, provide Subscriber with any
material, nonpublic information regarding the Company other than to the extent
that providing notice to Subscriber of the occurrence of the events listed in
(A) through (D) above constitutes material, nonpublic information regarding the
Company;

 



 12 

 

 

(iii)            use its commercially reasonable efforts to obtain the
withdrawal of any order suspending the effectiveness of any Registration
Statement as soon as reasonably practicable;

 

(iv)             upon the occurrence of any event contemplated above, except for
such times as the Company is permitted hereunder to suspend, and has suspended,
the use of a prospectus forming part of a Registration Statement, the Company
shall use its commercially reasonable efforts to as soon as reasonably
practicable prepare a post-effective amendment to such Registration Statement or
a supplement to the related prospectus, or file any other required document so
that, as thereafter delivered to purchasers of the Shares included therein, such
prospectus will not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

 

(v)               use its commercially reasonable efforts to cause all Shares to
be listed on each securities exchange or market, if any, on which the shares of
Class A Common Stock issued by the Company have been listed; and

 

(vi)             use its commercially reasonable efforts (i) to take all other
steps necessary to effect the registration of the Shares contemplated hereby and
(ii) for so long as the Subscriber holds Shares, to file all reports and other
materials required to be filed by the Exchange Act so long as the Company
remains subject to such requirements and the filing of such reports and other
documents is required for the applicable provisions of Rule 144 to enable
Subscriber to sell the Shares under Rule 144.

 

(c)               The Company may delay filing or suspend the use of any such
registration statement if it determines that in order for the registration
statement to not contain a material misstatement or omission, an amendment
thereto would be needed, or if such filing or use could materially adversely
affect a bona fide business or financing transaction of the Company or would
require premature disclosure of information that the Company’s board of
directors reasonably believes, upon the advice of legal counsel, could
materially adversely affect the Company (each such circumstance, a “Suspension
Event”); provided, that, (i) the Company shall not so delay filing or so suspend
the use of the Registration Statement on more than three (3) occasions or for a
period of more than sixty (60) consecutive days or more than one hundred and
twenty (120) days in the aggregate in any three hundred and sixty (360)-day
period and (ii) the Company shall use commercially reasonable efforts to make
such registration statement available for the sale by the Subscriber of such
securities as soon as practicable thereafter. Upon receipt of any written notice
from the Company (which notice shall not contain any material non-public
information regarding the Company) of the happening of any Suspension Event
during the period that the Registration Statement is effective or if as a result
of a Suspension Event the Registration Statement or related prospectus contains
any untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made (in the case of the
prospectus) not misleading, the Subscriber agrees that (i) it will immediately
discontinue offers and sales of the Shares under the Registration Statement
(excluding, for the avoidance of doubt, sales conducted pursuant to Rule 144)
until the Subscriber receives copies of a supplemental or amended prospectus
(which the Company agrees to promptly prepare) that corrects the misstatement(s)
or omission(s) referred to above and receives notice that any post-effective
amendment has become effective or unless otherwise notified by the Company that
it may resume such offers and sales, and (ii) it will maintain the
confidentiality of any information included in such written notice delivered by
the Company unless otherwise required by law or subpoena. If so directed by the
Company, the Subscriber will deliver to the Company or, in the Subscriber’s sole
discretion destroy, all copies of the prospectus covering the Shares in the
Subscriber’s possession; provided, however, that this obligation to deliver or
destroy all copies of the prospectus covering the Shares shall not apply (i) to
the extent the Subscriber is required to retain a copy of such prospectus (a) in
order to comply with applicable legal, regulatory, self-regulatory or
professional requirements or (b) in accordance with a bona fide pre-existing
document retention policy or (ii) to copies stored electronically on archival
servers as a result of automatic data back-up.

 



 13 

 

 

(d)               For purposes of this Section 8, “Shares” shall mean, as of any
date of determination, the Shares purchased by Subscriber pursuant to this
Agreement and any other equity security issued or issuable with respect to such
Shares by way of share split, dividend, distribution, recapitalization, merger,
exchange, replacement or similar event.

 

(e)               The Company shall indemnify, defend and hold harmless the
Subscriber (to the extent a seller under the Registration Statement), its
officers, directors, partners, members, managers, stockholders, advisers and
agents, and each person who controls the Subscriber (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
and documented out-of-pocket attorneys’ fees) and expenses (collectively,
“Losses”), resulting from any untrue or alleged untrue statement of a material
fact contained in the Registration Statement, any prospectus included in the
Registration Statement or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any prospectus or form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, and only to the extent, that such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
upon information furnished in writing to the Company by the Subscriber expressly
for use therein. Notwithstanding the forgoing, the Company’s indemnification
obligations shall not apply to amounts paid in settlement of any Losses or
action if such settlement is effected without the prior written consent of the
Company (which consent shall not be unreasonably withheld or delayed).

 

(f)                The Subscriber shall indemnify and hold harmless the Company,
its directors, officers, agents and employees, and each person who controls the
Company (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act), and the directors, officers, agents or employees of such
controlling persons, to the fullest extent permitted by applicable law, from and
against all Losses, resulting from any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any prospectus included
in the Registration Statement, or any form of prospectus, or in any amendment or
supplement thereto or in any preliminary prospectus, or any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any prospectus, or any form of prospectus
or supplement thereto, in the light of the circumstances under which they were
made) not misleading to the extent, and only to the extent, that such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
upon information furnished in writing to the Company by the Subscriber expressly
for use therein. In no event shall the liability of the Subscriber be greater in
amount than the dollar amount of the net proceeds received by the Subscriber
upon the sale of the Shares giving rise to such indemnification obligation.

 



 14 

 

 

(g)               If the indemnification provided under this Section 8 from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action. The amount paid or payable by a
party as a result of the losses or other liabilities referred to above shall be
subject to the limitations set forth in this Section 8 and deemed to include any
legal or other fees, charges or expenses reasonably incurred by such party in
connection with any investigation or proceeding. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this Section 6 from any person who
was not guilty of such fraudulent misrepresentation. Each indemnifying party’s
obligation to make a contribution pursuant to this Section 8(g) shall be
individual, not joint and several, and in no event shall the liability of
Subscriber hereunder exceed the net proceeds received by Subscriber upon the
sale of the Shares giving rise to such indemnification obligation.

 

9.                  Termination. This Agreement shall terminate and be void and
of no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) the date and time as the
Transaction Agreement is terminated in accordance with its terms, (b) the mutual
written agreement of each of the parties hereto to terminate this Agreement or
(c) the transactions contemplated by this Agreement are not consummated prior to
the date that is 15 business days after the Outside Date (as defined in the
Transaction Agreement); provided that nothing herein will relieve any party from
liability for any willful breach hereof prior to the time of termination, and
each party will be entitled to any remedies at law or in equity to recover
losses, liabilities or damages arising from such breach. The Company shall
promptly notify the Subscriber of the termination of the Transaction Agreement
promptly after the termination of such agreement.

 



 15 

 

 

10.              Trust Account Waiver. Reference is made to the final prospectus
of the Company, dated as of February 21, 2019 and filed with the SEC (File No.
333-229157) on February 22, 2019. The Subscriber hereby acknowledges that the
Company has established a trust account (the “Trust Account”) containing the
proceeds of its initial public offering (the “IPO”) and from certain private
placements occurring simultaneously with the IPO (including interest accrued
from time to time thereon) for the benefit of the Company’s public stockholders
and certain other parties (including the underwriters of the IPO). For and in
consideration of the Company entering into this Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Subscriber hereby agrees that (i) notwithstanding anything to the
contrary in this Agreement, neither the Subscriber nor its controlling persons
now or shall at any time hereafter have any right, title, interest or claim of
any kind in or to any assets held in the Trust Account (including, without
limitation, any distributions therefrom), and shall not make any claim against
the Trust Account (including, without limitation, any distributions therefrom),
arising as a result of, in connection with or relating in any way to this
Agreement or any ancillary documents entered in connection herewith, the
transactions contemplated hereby or thereby, or any discussions in connection
therewith, and regardless of whether such claim arises based on contract, tort,
equity or any other theory of legal liability (any and all such claims are
collectively referred to hereafter as the “Released Claims”), (ii) it and its
controlling persons irrevocably waive any Released Claims that it may have
against the Trust Account (including, without limitation, any distributions
therefrom) now or in the future as a result of, or arising out of, any
negotiations, contracts or agreements with the Company or its representatives,
and (iii) it or its controlling persons will not seek recourse against the Trust
Account for the Released Claims. The Subscriber agrees and acknowledges that
such irrevocable waiver is material to this Agreement and specifically relied on
by the Company and its affiliates to induce the Company to enter into this
Agreement, and the Subscriber further intends and understands such waiver to be
valid, binding and enforceable against the Subscriber and its controlling
persons under applicable law. To the extent the Subscriber or any of its
controlling persons commences any action or proceeding based upon, in connection
with, relating to or arising out of this Agreement, which proceeding seeks, in
whole or in part, monetary relief against the Company or its representatives,
the Subscriber hereby acknowledges and agrees that the Subscriber’s and its
controlling persons sole remedy shall be against funds held outside of the Trust
Account and that such claim shall not permit the Subscriber (or any person
claiming on any of their behalf or in lieu of the Subscriber) to have any claim
against the Trust Account (including, without limitation, any distributions
therefrom) or any amounts contained therein; provided that nothing in this
Section 9 shall be deemed to limit any Subscriber’s right, title, interest or
claim to the Trust Account by virtue of such Subscriber’s record or beneficial
ownership of securities of the Company acquired by any means other than pursuant
to this Agreement, including but not limited to any redemption right with
respect to any such public common stock of the Company.

 

11.              Miscellaneous.

 

(a)               Neither this Agreement nor any rights that may accrue to the
Subscriber hereunder (other than the Shares acquired hereunder, if any) may be
transferred or assigned.

 

(b)               The Company may request from the Subscriber such additional
information as the Company may deem necessary to evaluate the eligibility of the
Subscriber to acquire the Shares, and the Subscriber shall provide such
information as may reasonably be requested, to the extent readily available and
to the extent consistent with the Subscriber’s internal policies and procedures.

 



 16 

 

 

(c)               The Subscriber acknowledges that the Company will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Agreement. Prior to the Closing, the Subscriber agrees to
promptly notify the Company if any of the acknowledgments, understandings,
agreements, representations and warranties set forth herein are no longer
accurate.

 

(d)               Each of the Company and the Placement Agent is entitled to
rely upon this Agreement and is irrevocably authorized to produce this Agreement
or a copy hereof to any interested party in any administrative or legal
proceeding or official inquiry with respect to the matters covered hereby.

 

(e)               The Subscriber shall consult with the Company in issuing any
press release or making any other similar public statement with respect to the
transactions contemplated hereby, and the Subscriber shall not issue any such
press release or make any such public statement without the prior consent (such
consent not to be unreasonably withheld or delayed) of the Company, provided
that the consent of the Company shall not be required if such disclosure is
required by law, in which case the Subscriber shall promptly provide the other
party with prior notice of such disclosure.

 

(f)                The Company shall, by 9:00 a.m., New York City time, on the
first (1st) business day immediately following the date of this Agreement, issue
one or more press releases or file with the SEC a Current Report on Form 8-K
(collectively, the “Disclosure Document”) disclosing, to the extent not
previously publicly disclosed, all material terms of the transactions
contemplated hereby, the Transaction and any other material, nonpublic
information that the Company has, directly or indirectly through the Placement
Agent, provided to the undersigned at any time prior to the filing of the
Disclosure Document. From and after the issuance of the Disclosure Document, to
the Company’s knowledge, Subscriber shall not be in possession of any material,
nonpublic information received from the Company or any of its officers,
directors or employees. Notwithstanding anything in this Agreement to the
contrary, the Company shall not publicly disclose the name of Subscriber or any
of its affiliates or investment advisers, or include the name of Subscriber or
any of its affiliates or investment advisers in any press release or in any
filing with the SEC or any regulatory agency or trading market, without the
prior written consent of Subscriber, except (i) as required by the federal
securities law in connection with the Registration Statement, (ii) the filing of
this Agreement (or a form of this Agreement) with the SEC, (iii) the filing of a
registration statement on Form S-4 and/or the Schedule 14A and related proxy
materials to be filed by the Company with respect to the Transaction and (iv) to
the extent such disclosure is required by law, at the request of the Staff of
the SEC or regulatory agency or under the regulations of the Nasdaq, in which
case the Company shall provide Subscriber with prior written notice of such
disclosure permitted under this subclause (iv).

 

(g)               All the agreements, representations and warranties made by
each party hereto in this Agreement shall survive the Closing.

 

(h)               This Agreement may not be modified or waived except by an
instrument in writing, signed by the party against whom enforcement of such
modification or waiver is sought.

 



 17 

 

 

(i)                 This Agreement constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties, with respect to the
subject matter hereof. Except as expressly set forth in this Agreement, this
Agreement shall not confer any rights or remedies upon any person other than the
parties hereto, and their respective successors and assigns.

 

(j)                 Except as otherwise provided herein, this Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective heirs, executors, administrators, successors, legal representatives,
and permitted assigns, and the agreements, representations, warranties,
covenants and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

(k)               If any provision of this Agreement shall be invalid, illegal
or unenforceable, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby and shall continue in full force and effect.

 

(l)                 This Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

 

(m)             The parties hereto agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which such party is entitled at law, in equity, in contract, in tort
or otherwise.

 

(n)               THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER STATE. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A JURY
TRIAL IN CONNECTION WITH ANY LITIGATION PURSUANT TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

(o)               Each party hereto hereby, and any person asserting rights as a
third party beneficiary hereunder may do so only if he, she or it, irrevocably
agrees that any claims shall be brought only to the exclusive jurisdiction of
the courts of the State of Delaware located in New Castle County or, if such
courts decline to exercise jurisdiction, any federal or state court located in
New York County, New York, and each party hereby consents to the jurisdiction of
such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding that is brought in any such court has been
brought in an inconvenient forum. During the period a claim that is filed in
accordance with this Section 11(o) is pending before a court, all actions, suits
or proceedings with respect to such claim or any other claim, including any
counterclaim, cross-claim or interpleader, shall be subject to the exclusive
jurisdiction of such court. Each party and any person asserting rights as a
third party beneficiary may do so only if he, she or it hereby waives, and shall
not assert as a defense in any claim, that (a) such party is not personally
subject to the jurisdiction of the above named courts for any reason, (b) such
action, suit or proceeding may not be brought or is not maintainable in such
court, (c) such party’s property is exempt or immune from execution, (d) such
action, suit or proceeding is brought in an inconvenient forum, or (e) the venue
of such action, suit or proceeding is improper. A final judgment in any action,
suit or proceeding described in this Section 11(o) following the expiration of
any period permitted for appeal and subject to any stay during appeal shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 



 18 

 

 

(n)       Any notice or communication required or permitted hereunder shall be
in writing and either delivered personally, emailed or telecopied, sent by
overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(1) when so delivered personally, (2) upon receipt of an appropriate electronic
answerback or confirmation when so delivered by telecopy (to such number
specified below or another number or numbers as such person may subsequently
designate by notice given hereunder), (3) when sent, if sent on a business day
prior to 5:00 p.m. New York City time, with no mail undeliverable or other
rejection notice, if sent by email, or on the business day following the day
when sent, if sent on a day that is not a business day or after 5:00 p.m. New
York City time on a business day, with no mail undeliverable or other rejection
notice, if sent by email, or (4) five (5) business days after the date of
mailing to the address below or to such other address or addresses as such
person may hereafter designate by notice given hereunder:

 

(i)if to Subscriber, to such address or addresses set forth on the signature
page hereto;

 

(ii)if to the Company, to:

 

Acamar Partners Acquisition Corp.

1450 Brickell Avenue, suite 2130



Miami, Florida 33131 

Att: Joseba Picaza



email: joseba@acamarpartners.com

 

12.              Non-Reliance and Exculpation. The Subscriber acknowledges that
it is not relying upon, and has not relied upon, any statement, representation
or warranty made by any person, firm or corporation (including, without
limitation, the Placement Agent, any of its affiliates or any of its or their
control persons, officers, directors and employees), other than the statements,
representations and warranties contained in this Agreement, in making its
investment or decision to invest in the Company. The Subscriber agrees that
neither (i) any Other Investor nor (ii) the Placement Agent, its affiliates or
any of its or their affiliates’ control persons, officers, directors or
employees, shall be liable to Subscriber or any Other Investor pursuant to this
Agreement or any Other Subscription Agreement for any action heretofore or
hereafter taken or omitted to be taken by any of them in connection with the
purchase of the Shares.

 

[SIGNATURE PAGES FOLLOW]



 



 19 

 

 

 

IN WITNESS WHEREOF, the Subscriber has executed or caused this Agreement to be
executed by its duly authorized representative as of the date set forth above.

 

Name of Subscriber:             By:         Name:       Title:      

 

        Name in which securities are to be registered       (if different)      

 

Email Address:         Subscriber’s EIN:        

 

Address:     Attn:     Telephone No.:   Aggregate Number of Acquired Shares
subscribed for: ________   Aggregate Purchase Price: $________

 

[Signature Page to the Subscription Agreement]

 

 

 

 

IN WITNESS WHEREOF, the Company has executed or caused this Agreement to be
executed by its duly authorized representative as of the date set forth above.

 

  Acamar Partners Acquisition Corp.         By:       Name:     Title:

  

[Signature Page to the Subscription Agreement]

 



 

 

 

SCHEDULE A

 

ELIGIBILITY REPRESENTATIONS OF THE SUBSCRIBER

 

A.QUALIFIED INSTITUTIONAL BUYER STATUS
(Please check the applicable subparagraphs):

 

1.¨ We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”)).

 

** OR **

 

B.INSTITUTIONAL ACCREDITED INVESTOR STATUS
(Please check the applicable subparagraphs):

 

1.¨ We are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act) for one or more of the following reasons (Please check the
applicable subparagraphs):

 

¨We are a bank, as defined in Section 3(a)(2) of the Securities Act or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in an individual or a fiduciary
capacity.

 

¨We are a broker or dealer registered under Section 15 of the Securities
Exchange Act of 1934, as amended.

 

¨We are an insurance company, as defined in Section 2(13) of the Securities Act.

 

¨We are an investment company registered under the Investment Company Act of
1940 or a business development company, as defined in Section 2(a)(48) of that
act.

 

¨We are a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.

 

¨We are a plan established and maintained by a state, its political subdivisions
or any agency or instrumentality of a state or its political subdivisions for
the benefit of its employees, if the plan has total assets in excess of $5
million.

 



 

 

 

¨We are an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, if the investment decision is being made
by a plan fiduciary, as defined in Section 3(21) of such act, and the plan
fiduciary is either a bank, a savings and loan association, an insurance
company, or a registered investment adviser, or if the employee benefit plan has
total assets in excess of $5 million.

 

¨We are a private business development company, as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940.

 

¨We are a corporation, Massachusetts or similar business trust, or partnership,
or an organization described in Section 501(c) (3) of the Internal Revenue Code
of 1986, as amended, that was not formed for the specific purpose of acquiring
the Shares, and that has total assets in excess of $5 million.

 

¨We are a trust with total assets in excess of $5 million not formed for the
specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act.

 

We are an entity in which all of the equity owners are accredited investors.

 

**AND**

 

C.AFFILIATE STATUS

 

(Please check the applicable box)

 

THE SUBSCRIBER:

 

☐ is:

 

☐ is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Company
or acting on behalf of an affiliate of the Company.

 

This page should be completed by the Subscriber and constitutes a part of the
Agreement

 



 

 